DETAILED ACTION
Claims 1-9 are currently pending and being examined.  This is the first Office Action for this application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the area at fan position AF as recited in claims 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The end of claim 8 recites “wherein AF is a flow through area at fan position.”  It is unclear what location or position is being referenced by “fan position.” The specification and drawings do not appear to describe precisely where AF is located.  One of ordinary skill in the art would not be apprised of the scope of the claimed invention. Clarification is required.  For examination purposes any reasonable location or orientation of the fan will be considered by the recitation of “fan position.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0087513 to Hoffman (hereafter “Hoffman”) in view of U.S. Publication No. 2014/0230181 to Yamaoka et al. (hereafter “Yamaoka”) and U.S. Publication No. 2017/0252760 to Campbell (hereafter “Campbell”).
    PNG
    media_image1.png
    551
    802
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Hoffman (exemplified by Figure 1 and Figure 3 which is reproduced above) discloses an electric blower (axial fan blower 10) including:            a motor (paragraph 0027), and            an axial fan (blower fan assembly 50) driven by said motor (paragraph 0028),               wherein said axial fan (50) includes a hub and a plurality of fan blades engaged with said hub (“each of the fan stages 54 includes a fan 100 having a hub 104 and a plurality of blades 108” paragraph 0031),            wherein said hub has a hub diameter (ØH) wherein said axial fan has an outer diameter (ØT) (“Each of the blades 08 defines an inside diameter d and an outside diameter D measured from the center of each hub 104 that cooperate to define an 
    PNG
    media_image2.png
    381
    493
    media_image2.png
    Greyscale
          Hoffman teaches the invention as claimed and discussed previously, but does not specifically mention “wherein ØH / ØT is between substantially 0.6 and substantially 0.65”.  However, Hoffman teaches a series of multi-stage fans wherein the hub ratio changes between each stage as taught in Hoffman paragraph 0031 and discussed above.  Hoffman therefore contemplates that the hub ratio (hub ratio being another term for the blade outside diameter divided by the blade inside diameter / hub outside diameter) may be adjusted.  Yamaoka teaches a handheld blower wherein Figure 9 depicts a chart which “illustrates the curve of the functional relationship between the outer diameter of the blade of the fan and the blowing efficiency” (paragraph 0025).  The hub ratio impact the efficiency and flow performance of the fan as depicted in Figure 9.  Therefore the hub ratio is a result-effective variable that influences air flow 
Hoffman in view of Yamaoka teach the invention as claimed and discussed previously, but not yet discussed are the claim limitations reciting “wherein said motor is operable at a first speed of rotation of substantially 15,000 revolutions per minute (rpm) and a second speed of rotation of substantially 18,000 rpm”.           However, it is known in the art that a motor may run at each of the claimed speeds.  Campbell discloses a motor and axial fan wherein “In one embodiment, the electric motor is configured to rotate at a rate of at least about 10000, 11000, 12000, 13000, 14000, 15000, 16000, 17000, 18000, 19000, 20000, 21000, 22000, 23000, 24000, 25000, 26000, 27000, 28000, 29000 or 30000 rpm (unloaded). Typically, the electric motor is configured to rotate at a rate of between about 15000 and 25000 rpm (unloaded).” (Paragraph 0071).  This arrangement allows for a variety of desired flow rates and operation for various torque requirements (paragraph 0072).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding Dependent Claim 7, Hoffman in view of Yamaoka and Campbell teach the invention as claimed and discussed previously and Hoffman (Figure 3) further teaches a nozzle (second end 70) with an outlet (air outlet 62) allowing outflow of air from said electric blower through said outlet, said outlet having an area (the outlet area best shown in Figure 2).
Regarding Dependent Claims 3 and 4, Hoffman in view of Yamaoka and Campbell teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting the size of elements, “wherein ØH is substantially 60 mm” (claim 3) and “wherein ØT is substantially 95.5 mm” (claim 4).
	However, there is legal precedent supporting a determination of obviousness for changes in size/proportion.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention as discussed previously and H and ØT by sizing and scaling the invention to a relative dimension (MPEP 2144.04 IV. A.).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yamaoka and Campbell and U.S. Publication No. 2011/0008170 to Suzuki et al. (hereafter “Suzuki”).
Regarding Dependent Claim 2, Hoffman in view of Yamaoka and Campbell teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting “wherein each of said fan blades has an axial width (W), and wherein W / ØT is between substantially 0.14 and 0.15.”           However, Suzuki teaches a blower having axial flow impeller wherein “a ratio H/DF between an axial width H and a diameter DF at an end of the rotary vane wheel is in a range of H/DF <= 0.12” (paragraph 0016).  Since it is therefore known in the art that the ratio may be adjusted to a desired amount and as discussed previously the fan diameter may be increased or decreased to impact the flow performance it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve any and all of the claimed ratio ranges through routine experimentation in order to optimize fan performance (Suzuki paragraph 0016).
Regarding Dependent Claim 5, Hoffman in view of Yamaoka and Campbell and Suzuki teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting the size of elements, “wherein W is between substantially 13.5 mm and 15 mm.”
	However, there is legal precedent supporting a determination of obviousness for changes in size/proportion.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention as discussed previously and adjust the blade width to achieve any and all of the claimed blade width sizes by sizing and scaling the invention to a relative dimension (MPEP 2144.04 IV. A.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yamaoka and Campbell and U.S. Publication No. 2013/0202443 to Tzeng (hereafter “Tzeng”).
Regarding Dependent Claim 6, Hoffman in view of Yamaoka and Campbell and Suzuki teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting “wherein each of said fan blades has an attack angle (Ø) of between substantially 45° and 50°.”          However, Tzeng teaches an axial fan wherein the blades have an angle of attack “substantially in a range of 37 degrees to 55 degrees” (paragraph 0006).  Advantageously the arrangement can improve efficiency and provide for higher static pressure without increasing fabrication complexity or manufacturing cost (paragraph 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Hoffman in view of Yamaoka and Campbell and Suzuki and to form the blades to have an attack angle to be .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Yamaoka and Campbell and U.S. Publication No. 2011/0275302 to Tarada (hereafter “Tarada”).
Regarding Dependent Claims 8 and 9, Hoffman in view of Yamaoka and Campbell teach the invention as claimed and discussed previously but not yet discussed are the claim limitations “wherein AO / AF is between substantially 0.25 and substantially 0.35, wherein AF is a flow through area at fan position” (claim 8) or “wherein AO / AF is substantially 0.3” (claim 9).           However, Tarada discloses an axial flow arrangement and nozzle and teaches that “The contraction ratio, defined as the ratio of the fan cross-sectional area to the point at which the nozzle's throughbore has its minimum cross-sectional area (the fan cross-sectional area is the (total) cross-sectional area of the ductwork at the location of the fan rotor(s)), will preferably be selected such that the fan assembly delivers the optimum longitudinal thrust” (paragraph 0074).  It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Hoffman in view of Yamaoka and Campbell and optimize the nozzle outlet area ratio compared to the area at the fan inlet as taught by Tarada in order to achieve optimal flow characteristics through the nozzle (Tarada paragraph 0074).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached at (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.M/


/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746